          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IOU CENTRAL, INC.,                           :
 d/b/a IOU FINANCIAL, INC.,                  :
                                             :     Civil Action File No.
      Plaintiff,                             :     1:20-cv-02367-MLB
v.                                           :
                                             :
SHORE APPLIANCE CONNECTION                   :
INC. A/K/A SHORE APPLIANCE                   :     Trial by a Jury of Twelve
AND BEDDING CONNECTION,                      :     Demanded
GARY W. LARMORE, DONNA LYNN                  :
LARMORE, DUANE G. LARMORE,                   :
                                             :
      Defendants.                            :

 DEFENDANTS GARY W. LARMORE, DONNA LYNN LARMORE, AND
SHORE APPLIANCE CONNECTION, INC.’S REPLY BRIEF IN SUPPORT
    OF MOTION TO DISMISS, OR IN THE ALTERNATIVE, STAY
                     PROCEEDINGS

      COME NOW Defendants Gary W. Larmore, Donna Lynn Larmore, and Shore

Appliance Connection, Inc. (“Defendants”), and hereby file this Reply Brief in

Support of their Motion to Dismiss, or in the alternative, Stay Proceedings, showing

this Honorable Court as follows:

                              I.    INTRODUCTION


      As a threshold matter, Defendants filed their Motion to Dismiss, or in the

alternative, Motion to Stay Proceedings on June 26, 2020. [Doc 8]. Pursuant to


                                         1
Local Rule 7.1(B), IOU Central, Inc. (“IOU”) was permitted to file a response in

opposition “not later than fourteen (14) days after service of the motion.” Here, IOU

requested and received an extension of time to respond to Defendants' Motion, up to

and including 7/13/2020. [Doc 20]. However, IOU still failed to file their response

brief within this extended deadline. [Doc 22]. This noncompliance is grounds for

this Court to decline to consider the untimely brief pursuant to Local Rule 7.1(F).

But even considering IOU’s untimely response, IOU has provided no basis for this

Court to deny Defendants’ Motion.


      As discussed in detail in Defendants’ initial brief in support, the Note and

Guaranties at issue in this lawsuit were fraudulently entered into without any

knowledge or assent of Gary W. Larmore, Donna Lynn Larmore, and Shore

Appliance Connection, Inc. The criminality and forgery that were the basis of this

void agreement were explained in detail to IOU and their counsel, months prior to

this action being filed. Feigning ignorance, IOU now claims that the forgery

established a binding agreement upon Defendants. Indeed, IOU even goes as far as

to claim having no knowledge and never being served with the Maryland action,

despite being served more than a month prior to the filing of IOU’s brief in

opposition with this Court.



                                         2
      As Defendants did not sign the agreement at issue, had no knowledge of its

existence, and in no way assented to any of the agreement’s terms and obligations,

this agreement is void and unenforceable as to Defendants. IOU cannot now recover

from Defendants, nor can it enforce arbitration and forum clauses that were

purportedly “mandatory” terms of this void agreement. Moreover, Defendants are

not deemed to have “consented to” venue and jurisdiction by the mere fact that

Defendants have deigned to defends themselves from IOU’s allegations. Defendants

specifically raised these defenses in their initial brief in support, as well as in their

Answers filed thereafter to ensure the counterclaims could not be deemed waived,

as allowable by law. IOU cannot contort the facts in order to best suit their position.

Overall, IOU has provided absolutely no valid basis for jurisdiction over Defendants,

therefore the above-styled action must be dismissed.


      Finally, IOU claims that the first-filed Maryland action should be stayed and

that this Court should take jurisdiction over this matter. Separate from the fact that

jurisdiction is wholly improper as to Defendants in Georgia, the factors that this

Court may consider still demand the Maryland action proceed. Ironically, IOU goes

as far as to claim that Maryland would be an inconvenient venue for them despite

the fact that IOU intentionally issues high interest loans in Maryland, availing

themselves of that jurisdiction. The true injustice would be requiring Defendants to
                                           3
defend themselves in a venue with which they have no interaction that is over 600

miles from their residence and place of business. Therefore, and as will be described

in greater detail below, the action before this Court must be dismissed, or at the least,

stayed.


             II.    ARGUMENT AND CITATION OF AUTHORITY

      A. This Action Must be Dismissed for Lack of Personal Jurisdiction.

             1. Defendants have no meaningful contacts, ties, or relations with the
                State of Georgia.
      This Court may only exercise personal jurisdiction over Defendants if (1) the

state long-arm statute confers personal jurisdiction; and (2) the exercise of such

jurisdiction is consistent with due process. Posner v. Essex Ins. Co., Ltd., 178 F. 3d

1209, 1214 (11th Cir. 1999). Neither such situation applies here.

      Pursuant to Georgia’s long-arm statute, a court of this state may exercise

personal jurisdiction over Defendants if the Defendants:

      (1) Transacts any business within this state;

      (2) Commits a tortious act or omission within this state, except as to a

      cause of action for defamation of character arising from the act;

      (3) Commits a tortious injury in this state caused by an act or omission

      outside this state if the tort-feasor regularly does or solicits business, or


                                           4
      engages in any other persistent course of conduct, or derives substantial

      revenue from goods used or consumed or services rendered in this state;

      (4) Owns, uses, or possesses any real property situated within this state;

O.C.G.A. § 9-10-91.

      Similarly, due process “protects an individual’s liberty interest in not being

subject to the binding judgments of a forum with which he has established no

meaningful ‘contacts, ties, or relations.’” Burger King Corp. v. Rudzewicz, 47 U.S.

462, 471-72 (1985) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 319

(1945)). To satisfy the due process inquiry, IOU must demonstrate that Defendants

have “minimum contacts” with the State of Georgia and that the exercise of personal

jurisdiction comports with “traditional notions of fair play and substantial justice.”

World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291-92 (1980). For

“minimum contacts” with the State of Georgia to be established, Defendants must

have purposefully availed themselves to the benefits and protections of Georgia in

ways that would allow it to “reasonably anticipate being haled into court” in Georgia.

See Id. at 297; Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).

      As described in Defendants’ initial brief, Defendants Gary Larmore, Lynn

Larmore, and Shore Appliance Connection, Inc. have done absolutely nothing to

avail themselves of Georgia law. All the defendants named in this case are domiciled

                                          5
and legally reside in the State of Maryland. Defendants are not registered to conduct

business in Georgia and have no contacts in the state of Georgia, let alone

“continuous and systematic” contacts so as to render the defendant “essentially at

home” in Georgia in order to give rise to general personal jurisdiction. Goodyear

Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846 (2011). No tort was

committed by Defendants in the state of Georgia; moreover, Defendants had no

knowledge of, no assent to, and no role in the agreement that IOU now wishes to

enforce against them. Thus, there was no purposeful availment of Georgia law that

could give rise to specific personal jurisdiction in this case. Burger King, 471 U.S.

at 475. To be sure, the “purposeful availment” test is designed to ensure that a

defendant does not have to defend itself in a state as a result of “random”,

“fortuitous” or “attenuated” contacts or because of the “unilateral activity” of

another person. Burger King, 471 U.S. at 475. In the case at bar, IOU is attempting

to do just that—force Defendants to defend themselves in a state they do not interact

with, over 600 miles away, because of the unilateral activity of another person. As

this flies in the face of the laws of this Court, Georgia’s specific long-arm statute,

and Defendants’ right to due process, jurisdiction is improper in this Court.




                                          6
             2. The Arbitration and Forum Clauses Do Not Control.

      Where a defendant challenges personal jurisdiction, the burden shifts to the

plaintiff to produce specific evidence supporting jurisdiction. United Techs Corp. v.

Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009). Here, IOU has wholly failed to

produce specific evidence that would support jurisdiction in this case. Instead, IOU

improperly argues that the arbitration and forum clauses of the forged agreement

absolutely control the venue and jurisdiction of this action. This is wrong.

Defendants did not sign this agreement. Defendants did not know about this

agreement. Defendants did absolutely nothing that would assent to the creation of

this agreement and the terms contained therein.

      The law is clear that when a party did not sign and assent to an agreement,

that agreement and the provisions contained therein are void. Chastain v. Robinson-

Humphrey Co., Inc., 957 F.2d 851 (11th Cir. 1992). In Chastain, the court explained

that provisions such as arbitration and forum selection clauses are presumed

sufficient when the contract is “admittedly signed by the contractual parties.” Id. at

854. However, in cases where the contract at issue is never signed and assented to

by one of the parties, there is a challenge to “the very existence of any agreement,

including the existence of an agreement to arbitrate.” Id. Indeed, the absurdity of




                                          7
IOU’s reliance on the arbitrary and forum selection clause was specifically

addressed by the Chastain court in the following hypothetical:

      Party A could forge party B's name to a contract and compel party B to
      arbitrate the question of the genuineness of its signature. Similarly, any
      citizen of Los Angeles could sign a contract on behalf of the city and
      Los Angeles would be required to submit to an arbitrator the question
      whether it was bound to the contract, even if its charter prevented it
      from engaging in any arbitration.

Id. at 855.

      IOU cannot violate Defendants’ rights to due process and force them to defend

this case in Georgia merely because a forged contract contained an arbitration and

forum clause. None of the cases cited by IOU support such a proposition, indeed,

all the cases cited in their brief emphasize parties’ right to come to an agreement and

to contract. The parties did not contract and come to an agreement in this case.

Because Defendants did not sign this agreement and did not assent to the contract

and provisions therein, they cannot be bound to the arbitration and forum clauses.


              3. Filing a Counterclaim Does Not Waive Defenses of Personal
                 Jurisdiction and Venue.

      IOU alternatively argues that Defendants have consented to the jurisdiction of

this Court by filing a counterclaim. In purported support of this contention, IOU

cites a single case where a defendant was found to not waive their defenses of

jurisdiction and venue. [Doc. 22, p. 4]. Here, Defendants specifically raised the

                                          8
defenses of jurisdiction and venue in their initial brief in support of this Motion.

[Doc. 8, pp. 10-11]. This was the initial document filed by Defendants in this suit,

and it affirmatively raised the defenses of venue and jurisdiction. Following the

filing of the initial motion, and out of an abundance of caution, Defendants then

responded to the allegations of the Complaint and filed compulsory cross and

counter claims against Defendant Duane Larmore and IOU. [Doc. 9, Doc. 10, Doc.

11]. In each of Defendants’ Responsive Pleadings, the defenses of jurisdiction and

venue were again raised with specificity. [Doc. 9, Doc. 10, Doc. 11]. Thus,

Defendants have fully complied with Fed. R. Civ. P. 12(h)(1).

      Contrary to IOU’s assertions, the filing of a counterclaim with a defendant’s

answer does not waive the Rule 12 defenses. Clark v. City of Zebulon, 156 F.R.D.

684, 694 (11th Circ. 1993). As Defendants have already raised these defenses in all

their initial pleadings, even “participat[ing] in discovery and in the process of

moving the case toward trial [would] not constitute waiver of the defenses.” See

Schnabel v. Wells, 922 F.2d 726 (11th Cir. 1991). Rather, the courts in this

jurisdiction have found that the filing of counterclaims and moving the case forward

“constitute responsible representation by counsel who keeps its options open and

who is proceeding in the interest of both his client and justice.” Clark, 156 F.R.D. at

694. Therefore, for all of the reasons espoused above, and for those reasons set forth

                                          9
in Defendants’ initial brief, Georgia is an improper venue for this action, and this

Court does not possess the requisite jurisdiction over Defendants Gary Larmore,

Lynn Larmore, and Shore Appliance Connection, Inc.

      B. Abstention is Proper in this Case.

      For many of the reasons already rebutted above, IOU next contends that this

Court should not stay the instant action but should instead stay the Maryland action.

[Doc. 22, p. 11]. In purported support of this claim, IOU relies on the six factors set

forth by the courts in Brillhart v. Excess Ins. Co., 316 U.S. 491, 495 (1942) and

Ameritas v. Roach, 411 F.3d 1328, 1331 (11th Cir. 2005).

      (1) whether one of the courts has assumed jurisdiction over property,
      (2) the inconvenience of the federal forum, (3) the potential for
      piecemeal litigation, (4) the order in which the fora obtained
      jurisdiction, (5) whether state or federal law will be applied, and (6)
      adequacy of the state court to protect the parties' rights.

Brillhart, 316 U.S. at 495; Ameritas, 411 F.3d at 1331.

      When discussing these six factors, IOU contends that abstention is not proper

in this case for only the following three reasons: 1) the forged agreement contained

an arbitration and forum clause; 2) Defendants somehow consented to jurisdiction

in this Court by deigning to defend themselves in this case; and, 3) IOU was

purportedly not served in the Maryland action. [Doc. 22, pp. 13-16]. Defendants

would briefly respond to each of these three points in turn. In response to IOU’s

                                          10
first contention, and as described in detail above, the mere presence of an arbitration

or forum clause in a contract that was not signed by the parties does not automatically

create a binding agreement. Chastain, 957 F.2d at 854. Second, the filing of the

counterclaim does not constitute waiver of previously raised affirmative defenses or

constitute consent to jurisdiction. Clark, 156 F.R.D. at 694. And finally, IOU was

served in the Maryland action more than one month prior to the untimely response

filed by IOU in this case that incorrectly asserts otherwise. [Doc. 22].

        Even solely considering each of the six factors articulated by IOU, the Court

will still find that abstention is proper in this case, and the Maryland court must

proceed with this dispute. The rationale is as follows:

        (1) Whether one of the courts has assumed jurisdiction over property:

        Contrary to IOU’s assertions, neither court has assumed jurisdiction over

property in this case. Moreover, the entirety of the property at issue is located in

Maryland and will only be subject to the Maryland courts. Thus, the forum that is

over 600 miles closer to the relevant witnesses and property should adjudicate this

case.

        (2) The inconvenience of the federal forum:

        For the reasons cited above, defending this case in Georgia when Defendants

have no contacts with this State is entirely improper. Rather, IOU has explicitly

                                          11
consented to the jurisdiction of the Maryland courts by offering, approving, and

collecting on high interest loans in the state of Maryland. IOU cannot benefit from

the state of Maryland and then claim inconvenience when haled into court there.

       (3) The potential for piecemeal litigation:

       Here, there is an incredible risk for piecemeal litigation in this matter. This

multi-million-dollar fraud and forgery scheme covers multiple lenders and victims

across a number of states. The federal and Maryland state authorities are involved,

and Maryland is the central hub for all the illicit activity and location of the property

at issue. Allowing this case to proceed tangentially to the criminal and civil

proceedings in Maryland will absolutely run the risk of inconsistent, piecemeal

litigation.

       (4) The order in which the fora obtained jurisdiction:

       The Maryland action was filed prior to this lawsuit, IOU was properly served

with the summons and complaint, and thus Maryland first acquired jurisdiction.

       (5) Whether state or federal law will be applied:

       The action at issue is not a simple contract case that will best be decided in

Georgia federal court as IOU asserts. The underlying fraud and criminal scheme

impacts lenders other than IOU, and all centers on Maryland residents and a

Maryland business.      The extensive criminal investigation is taking place in

                                           12
Maryland, as that is the location of the witnesses, the relevant property, and the bad

actors. Indeed, most of the parties and actors in this matter have never been to and

have no contacts with this State. Thus, this is simply not a case that should proceed

in a Georgia Court; thus, abstention is warranted.

         (6) Adequacy of the state court to protect the parties' rights:

         As for the final factor, Maryland is the court that is in the best position to hear

this case. As indicated above, the bad actors all reside in Maryland, as do all of the

witnesses and victims. These parties will be able to be monitored, questioned, and

controlled by the local court, much easier than a court over 600 miles away. Again,

permitting this case to proceed in the Maryland court will not prejudice IOU. The

Maryland action was filed prior to this action, already warranting a response from

IOU. And most importantly, IOU admittedly conducts business and offers loans to

Maryland citizens, availing themselves of Maryland law the jurisdiction of that

Court.

         C.    An Injunction is Not Warranted.

         This Court has the inherent authority to control the disposition of the cases on

its docket with consideration of time and effort for itself, for counsel, and for

litigants. Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936). The individual and

overarching factors of this case highlight that the Maryland court is the better forum

                                             13
to adjudicate this dispute. For each of the factors that support abstention in this case,

they also weigh against issuing an injunction against the Maryland court. There is

no doubt that this Court has the broad authority to issue an injunction should it so

choose, but the circumstances in this case strongly caution against such action.

        Issuing an injunction would be contrary to justice, judicial economy, and

common sense. The parties who are forced to defend the case in Georgia have never

had any contacts with this State and have not availed themselves of Georgia’s laws.

On the contrary, IOU has taken full advantage of the State of Maryland, receives

profits from that state, and transacts business there. All the witnesses reside in

Maryland, all the relevant property exists in Maryland, and all pertinent events

giving rise to this action occurred in the State of Maryland. Attempting to litigate

this case from 600 miles away is not practical or efficient. Other than mere personal

preference, IOU has offered no substantive rationale for this Court to find otherwise.


                                 III.   CONCLUSION


       For all of the foregoing reasons, as well as those set forth in Defendants’

initial brief in support, [Doc. 8] Defendants Gary W. Larmore, Donna Lynn

Larmore, and Shore Appliance Connection, Inc. respectfully request that this Court

dismiss the above-styled action for lack or jurisdiction. In the alternative,


                                           14
Defendants’ request that this Court dismiss or stay this suit until a decision is reached

in the action pending in Maryland.




      This 28th day of July, 2020.




                                                WEATHINGTON, LLC

                                                /s/ Zachary H. Fuller
                                                Paul E. Weathington
                                                Georgia Bar No. 743120
                                                Zachary H. Fuller
                                                Georgia Bar No. 641810

                                                Attorneys for Defendants Gary
                                                Larmore, Donna Lynn Larmore,
                                                and Shore Appliance Connection, Inc.
191 Peachtree Street, NE Suite 3900
Atlanta, GA 30303
Phone: 404-524-1600
Facsimile: 404-524-1610
pweathington@weathington.com
zfuller@weathington.com




                                           15
                         CERTIFICATION AS TO FONT

      Counsel certifies that this pleading has been prepared in Times New Roman

font in 14-point type.

      This 28th day of July, 2020.




                                           WEATHINGTON, LLC

                                           /s/ Zachary H. Fuller
                                           Paul E. Weathington
                                           Georgia Bar No. 743120
                                           Zachary H. Fuller
                                           Georgia Bar No. 641810

                                           Attorneys for Defendants Gary
                                           Larmore, Donna Lynn Larmore,
                                           and Shore Appliance Connection, Inc.
191 Peachtree Street, NE Suite 3900
Atlanta, GA 30303
Phone: 404-524-1600
Facsimile: 404-524-1610
pweathington@weathington.com
zfuller@weathington.com




                                      16
                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of the within and foregoing

Reply Brief upon all parties to this matter electronically via CM/ECF and by

depositing a true copy of same in the U.S. Mail, proper postage prepaid, addressed

to counsel of record as follows:

                                Paul G. Wersant
                             3245 Peachtree Parkway
                                  Suite D-245
                             Suwanee, Georgia 30024

             This 28th day of July, 2020.


                                                 WEATHINGTON, LLC

                                                 /s/ Zachary H. Fuller
                                                 Paul E. Weathington
                                                 Georgia Bar No. 743120
                                                 Zachary H. Fuller
                                                 Georgia Bar No. 641810

                                                 Attorneys for Defendants Gary
                                                 Larmore, Donna Lynn Larmore,
                                                 and Shore Appliance Connection, Inc.
191 Peachtree Street, NE Suite 3900
Atlanta, GA 30303
Phone: 404-524-1600
Facsimile: 404-524-1610
pweathington@weathington.com
zfuller@weathington.com



                                            17
